  Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 1 of 11

A09 1 (Rev. OS/09) Criminal Complaint    FILED BY  n
========================================~=======---~ .c.
                                                                                                                      -s_p
                                      UNITED STATES DISTRICT COURT
                                                               for the                                              JUL 2 3 2019
                                                   Southern District of Florida                                ANGELA E. NOBLE
                                                                                                                0
                                                                                                              ~L ERK U.S. DJST. CT.
                                                                                                               · · OF FLA.- W.P.B.
                   United States of America                       )
                              v.                                  )
 Rodrigo AMBROSIO-CARDON and Apolonio CARVAJAL                    )      Case No.
                                                                  )
                                                                  )
                                                                  )
                             Defendanl(s)


                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   Jul 22, 2019                in the county of           Palm Beach                in the
     Southern          District of            Florida         , the defendant(s) violated:

                Code Section                                                Offense Description
21 U.S. C. §§ 846, 841(a)(1) & (b)(1)(A)      Conspiracy and possession of 500 grams or more of a mixture and substance containino
(viii)                                        a detectable amount of crystal methamphetamine, a Schedule I controlled substance,
                                              with intent to distribute.




         This criminal complaint is based on these facts:

See attached affidavit in support of criminal complaint




         rill   Continued on the attached sheet.



                                                                                  ~., ,. ,.,.,.
                                                                                    Eric Gilbert, Task Force Officer, DEA
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:           7-   2 ] -   'LO   I Cj
                                                                                               Judge's signature

City and state:                    West Palm Beach, Florida                   Hon. Dave Lee Brannon, US Magistrate Judge
                                                                                             Printed name and title
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 2 of 11




                                             AFFIDAVIT

           I, Eric Gilbert, a Task Force Officer with the United States Drug Enforcement

  Administration (DEA), United States Department of Justice, having been duly sworn, depose and

  state as follows:

                                             Introduction

          1.      This affidavit is submitted in support of a criminal complaint charging Rodrigo

  AMBROSIO-CARDON and Apolonio CARVAJAL with Conspiracy and Possession with

  Intent to Distribute Crystal Methamphetamine, a Schedule I controlled substance, in violation of

  Title 21 , United States Code, Sections 846, 841(a)(1) and (b)(1)(A)(viii).

          2.      As a Task Force Officer of the United States Department of Justice, I am authorized

  to conduct criminal investigations ofviolations of Title 21 of the United States Code. Your affiant

  has been employed as a Task Force Officer of the DEA since August 2011 and is currently assigned

  to the West Palm Beach, Florida, District Office. During my tenure with DEA I have conducted

  investigations, and have been instructed in techniques dealing with the unlawful distribution of

  narcotics, possession with the intent to distribute controlled substances, the use of communication

  facilities to conduct narcotics transactions, the importation of controlled substances, the collection

  of money that represents the proceeds of narcotics trafficking, money laundering, and associated

  conspiracies, in violation of Title 21 and Title 18 of the United States Code. In addition to my

  assignment as a Task Force Officer with DEA, I am also employed as a Detective with the Jupiter

  Police Department. I have been a sworn police officer for approximately 21 years.

          3.      I have received training in conducting narcotics investigations and in identifying

  the means and methods used by narcotics traffickers. I have conducted or participated in numerous

  investigations of this nature. Much of this training and experience has been directed at the
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 3 of 11




  detection, investigation, seizure and prosecution of individuals involved in the manufacture,

  possession, and distribution of controlled substances. Through my training, education and

  experience, which has included debriefing cooperating drug traffickers, monitoring wiretapped

  conversations of drug traffickers, conducting searches of locations where drugs and money have

  been found, and conducting surveillance on individuals engaged in drug trafficking, I have learned

  the various methods, packaging materials, and actions that drug traffickers utilize to conduct their

  illegal business and in their efforts to thwart law enforcement.

         4.      The information contained in this affidavit is based on my own personal knowledge

  as well as information imparted to me from other law enforcement officers and agents. This

  affidavit is submitted for the limited purpose of establishing probable cause and at times describes

  the nature and meaning of communications, rather than the specific wording and terminology used

  by the parties mentioned herein. Additionally, this affidavit does not purport to describe everything

  known to your affiant concerning the investigation.

                                             PROBABLE CAUSE

         5.      On or about June 21, 2019, Drug Enforcement Administration (DEA), TFO Rey

  Paniagua, acting in an undercover capacity (hereinafter "UC") met an unidentified Hispanic male,

  later identified as Rodrigo AMBROSIO-CARDON (hereinafter "AMBROSIO-CARDON"),

  during an undercover operation involving methamphetamine in Palm Beach County Florida,

  within the Southern District of Florida.

         6.      On the same date, at approximately 10:25 p.m., the UC received an incoming

  telephone call from AMBROSIO-CARDON, utilizing telephone number 813-618-5370. During

  the call, AMBROSIO-CARDON asked the UC if the UC needed something (referring to crystal

  methamphetamine). The UC told AMBROSIO-CARDON that he did, but, that he was going to



                                                                                                      2
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 4 of 11




  go on vacation with his family. The UC added that since it was the first time they were doing

  business that he would like to start with 6 or 7 (referring to the amount of kilograms of crystal

  methamphetamine). AMBROSIO-CARDON told the UC that he only had "two," which I believe

  meant that he only had two kilograms of crystal methamphetamine based upon this investigation,

  my training and experience. The UC then asked AMBROSIO-CARDON when he believed he

  would be getting more. AMBROSIO-CARDON replied that he would be getting five more on

  Tuesday. The UC asked AMBROSIO-CARDON if he could hold them for the UC until he came

  back. The UC told AMBROSIO-CARDON that once he got back he would give AMBROSIO-

  CARDON a call.

         7.     On July 2, 2019, at about 2:24 p.m., the UC received a text message from

  AMBROSIO-CARDON, utilizing telephone number 813-618-5370. During the text message,

  AMBROSIO-CARDON asked the UC how he was.

         8.      On the same date, at approximately 7:30p.m., the UC replied back to AMBROSIO-

  CARDON via text message that he was still on vacation until the weekend.

         9.      On July 8, 2019, at about 3:30 p.m., the UC received a text message from

  AMBROSIO-CARDON, utilizing telephone number 813-618-5370. During the text message,

  AMBROSIO-CARDON asked the UC how it was going. On the same date, at approximately 3:38

  p.m., the UC replied to AMBROSIO-CARDON via text message that the UC was good and that

  he was going to send him a message from a new device (referring to a new telephone). At

  approximately 3:39p.m., AMBROSIO-CARDON replied via text message acknowledging.

         10.     On July 9, 2019, at approximately 9:36 a.m., the UC placed an outgoing text

  message to AMBROSIO-CARDON, utilizing telephone number 813-618-5370. During the text

  message, the UC informed AMBROSIO-CARDON that it was the UC' s new number.



                                                                                                  3
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 5 of 11




  AMBROSIO-CARDON replied that he was going to save it (referring to the number). In a second

  text message at about 9:38 a.m., AMBROSIO-CARDON asked the UC if he was going to need

  the "squares." Based upon this investigation, my training and experience, I believe AMBROSIO-

  CARDON was referring to kilograms of crystal methamphetamine.

         11.    On July 9, 2019, at about 9:48a.m. , the UC received an incoming telephone call

  from AMBROSIO-CARDON, utilizing telephone number 813-618-5370. During the call, the UC

  told AMBROSIO-CARDON to allow him to check to see how much money he had available. The

  UC also questioned AMBROSIO-CARDON to confirm the price per kilogram of crystal

  methamphetamine. AMBROSIO-CARDON told the UC that the price would be "nine" (referring

  to $9,000 per kilogram of crystal methamphetamine). AMBROSIO-CARDON told the UC that

  he would need two days in advance, in order to have them ready. The UC told AMBROSIO-

  CARDON that he would call him the same day or the following. The UC asked AMBROSIO-

  CARDON how many he wanted to start out with. AMBROSIO-CARDON told the UC either 5

  or 6, which I believed meant five or six kilograms amounts of crystal methamphetamine.

  AMBROSIO-CARDON told the UC that he could supply the UC with five kilograms per week.

  The UC asked AMBROSIO-CARDON to make sure the crystal methamphetamine was of good

  quality. AMBROSIO-CARDON also informed the UC that he was going to get a new number.

         12.    Later on July 9, 2019, at about 8:41p.m., the UC received an incoming text message

  from AMBROSIO-CARDON, utilizing telephone number 813-304-8165. During the text

  message, AMBROSIO-CARDON informed the UC that was his new number.

         13.    During additional text messages and telephone calls, the UC placed an order for

  five kilograms of crystal methamphetamine from AMBROSIO-CARDON. AMBROSIO-

  CARDON agreed and acknowledged that the drugs would be delivered on Monday, July 22, 2019.



                                                                                                 4
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 6 of 11




         14.     On July 22, 2019, surveillance was established at the Dunkin Donuts located at

  8221 Lake Worth Road, Lake Worth, Florida, in anticipation of a meeting between AMBROSIO-

  CARDON and the UC. At about 12:02 p.m., agents observed AMBRISIO-CARDON arrive at the

  parking lot of the Dunkin Donuts in a gray Camaro, bearing Florida tag LFUU02. A check of the

  Florida Driver and Vehicle Information Database revealed that the vehicle was registered to M.

  R.M. Apolonio CARVAJAL (hereinafter "CARY AJAL") was also inside ofthe vehicle in the rear

  passenger seat on the driver' s side. The Camaro parked in the lot near the Dunkin Donuts.

         15.     At about 12:13 p.m., the UC and PBSO Agent Carlos Valencia, (hereinafter

  "UC2"), arrived at the Dunkin Donuts parking lot. Upon arrival, the UC parked on the driver' s

  side of the Camaro, at which time the UC exited the vehicle and made contact with AMBROSIO-

  CARDON near the rear of the UC's vehicle. After greeting each other, the UC asked AMBROSIO-

  CARDON if they had to wait for another vehicle. AMBROSIO-CARDON replied that there were,

  "five," inside the Camaro. AMBROSIO-CARDON told the UC that there would be additional

  kilograms if the UC needed them. The UC then told AMBROSIO-CARDON to follow him.

  AMBROSIO-CARDON stated that he was waiting for a subject that was in the restroom, who was

  later identified as CARYAJAL. The UC asked AMBROSIO-CARDON who he was with.

  AMBROSIO-CARDON advised that it was family. The UC asked AMBROSIO-CARDON if he

  was going to need tools and AMBROSIO-CARDON advised that he had them already. The UC

  next advised AMBROSIO-CARDON to let him know when he was ready to go.

         16.     After CARVAJAL returned to the Camaro, AMBROSIO-CARDON beeped his

  hom, informing the UC that he was ready to go. The UC then had AMBROSIO-CARDON follow

  him to a residence utilized as an undercover location in the area of Lake Worth, Florida, within

  the Southern District of Florida.



                                                                                                5
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 7 of 11




         17.    Upon arrival at the location at about 12:25 p.m., the UC and UC2 exited their

  vehicle. UC2 approached and introduced himself to AMBROSIO-CARDON. AMBROSIO-

  CARDON stood near the trunk area of the Camaro and knocked on the trunk, at which time the

  trunk opened. The UC then observed a black speaker box inside of the trunk. AMBROSIO-

  CARDON asked the UC if he wanted to conduct the transaction inside ofthe residence. The UC

  asked AMBROSIO-CARDON if he had the narcotics inside of the speaker box. AMBROSIO-

  CARDON replied, "Yes." The UC instructed AMBROSIO-CARDON to remove the speaker box

  containing the crystal methamphetamine. The UC also asked AMBROSIO-CARDON what he was

  going to need to access the box. AMBROSIO-CARDON retrieved a battery-operated drill from

  the trunk of the Camaro. The UC told AMBROSIO-CARDON that he was going to open the door

  to the residence and instructed AMBROSIO-CARDON to bring the speaker box with him. The

  UC then gave a pre-determined takedown signal at which time AMBROSIO-CARDON,

  CARVAJAL and two other individuals inside the Camaro were detained without incident.

         18.    Immediately after the arrest, agents were able to access the speaker box. Once the

  speaker was removed, agents observed a piece of tan colored foam that covered the five kilograms

  of crystal methamphetamine. Each kilogram of crystal methamphetamine was wrapped in paper

  towels and inside a separate zip-loc style baggie. Agents conducted a field test of the suspected

  crystal methamphetamine, which yielded a positive result for the presence of methamphetamine.

         19.    While conducting an inventory search of the Camaro, agents located a white/gray

  backpack in the rear floorboard on the driver's side. A Glock handgun bearing Serial Number

  WTW471 and two magazines were found inside of the backpack. The handgun was in a black

  holster with a magazine inserted in the magazine well. The second magazine was contained in a

  pouch of the holster. The backpack containing the handgun was found in the area where



                                                                                                  6
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 8 of 11



  CARVAJAL had been sitting. One magazine contained two rounds of .40 caliber ammunition. The

  other magazine contained twelve rounds of .40 caliber ammunition. Agents observed that the

  handgun did not have a round in the chamber.

                                   POST ARREST INTERVIEWS

         20.     After being taken into custody, agents conducted a post Miranda interview of

  AMBROSIO-CARDON which was audio and video recorded. AMBROSIO-CARDON stated he

  understood his constitutional rights and agreed to speak with agents. The following is a summary

  of the statements made by AMBROSIO-CARDON and is not to be considered an all-inclusive or

  verbatim account. AMBROSIO-CARDON stated that after beginning negotiations with the UC

  for the purchase of kilogram amounts of crystal methamphetamine, he called a source of supply

  that he knows as "Eduardo." AMBROSIO-CARDON advised that he asked Eduardo ifhe had any,

  "work," which AMBROSIO-CARDON clarified as crystal methamphetamine. AMBROSIO-

  CARDON told Eduardo that he wanted five kilograms, for which he was to pay $7000 each.

  AMBROSIO-CARDON told agents that an unidentified male delivered the five kilograms of

  crystal methamphetamine on July 21 , 2019. Upon receiving the kilograms, AMBROSIO-

  CARDON secreted them into a speaker box. AMBROSIO-CARDON told the agents that he was

  solely responsible for hiding the kilograms within the speaker box and no one else assisted him.

  AMBROSIO-CARDON stated that, after leaving Plant City, Florida, on July 22, 2019, he drove

  to Palm Beach County, Florida, to deliver the narcotics. Additionally, during his interview

  AMBROSIO-CARDON stated that Eduardo was expecting him to pay the $35,000 for the

  consigned kilograms of crystal methamphetamine, during the afternoon of July 22, 2019, upon his

  return to the area of Plant City, Florida.




                                                                                                 7
Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 9 of 11



           21.              Also, after CARVAJAL was taken into custody agents conducted a post Miranda

  interview with him that was audio and video recorded. CARVAJAL stated he understood his

  constitutional rights and agreed to speak with agents. The following is a summary of the statements

  made by CARVAJAL and is not to be considered an all-inclusive or verbatim account.

  CARVAJAL admitted that he was aware that they were coming to drop off crystal

  methamphetamine. CARVAJAL also admitted that he possessed the white/gray backpack which

  contain the Glock .40 caliber handgun and two magazines. CARYAJAL stated that the handgun

  belonged to him and he had purchased it on the street about one week ago. CARY AJAL told agents

  that he had brought the firearm for protection and he knew it was loaded, but was not sure if a

  round had actually been chambered.

           22.              Based on the foregoing, your affiant respectfully submits that there is probable

  cause to charge Rodrigo AMBROSIO-CARDON and Apolonio CARYAJAL with Conspiracy and

  Possession with Intent to Distribute Crystal Methamphetamine, a Schedule I controlled substance

  in violation ofTitle 21 , United States Code, Sections 846, 841(a)(1) and (b)(l)(A)(viii).




                                                 ERIC GILB
                                                 TASK FORCE OFFICER
                                                 U.S. DRUG ENFORCEMENT ADMINISTRATION



  SWORN TO~ SUBSCRIBED BEFORE
  ME THIS ZJ DAY OF JULY, 2019, IN
  WEST PALM BEACH, FLORIDA.


       {         '-"~'--=      k       In~ ~
  HON. DAVE LEE BRANNON
  UNITED STATES MAGISTRATE JUDGE


                                                                                                           8
 Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 10 of 11




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET


                                CASE NO.



    Defendant's Name: Rodrigo AMBROSIO-CARDON,


COUNT           VIOLATION                      U.S. CODE                MAX. PENALTY

        Conspiracy to Possess with Intent to   21 usc§§ 846           Life
        Distribute more than 500 grams of      and                    10 years man/min
        Crystal Methamphetamine, a             841 (b)(1 )(A)(viii)   $10,000,000 fine
        Schedule I controlled substance                               SR: At least 5 years to life
                                                                      supervised release
                                                                      $100 Special Assessment


        Possession with Intent to Distribute   21 usc§§               Life
        more than 500 grams of Crystal         841(a)(1) and          10 years man/min
        Methamphetamine, a Schedule I          (b)(1 )(A)(viii)       $10,000,000 fine
        controlled substance                                          SR: At least 5 years to life
                                                                      supervised release
                                                                      $100 Special Assessment
 Case 9:19-mj-08284-DLB Document 1 Entered on FLSD Docket 07/23/2019 Page 11 of 11




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET


                                CASE NO.       l~-f\.J -.g ~-DLIJ


    Defendant's Name: Apolonio CARVAJAL,


COUNT           VIOLATION                      U.S. CODE                MAX. PENALTY

        Conspiracy to Possess with Intent to   21 usc§§ 846           Life
        Distribute more than 500 grams of      and                    10 years man/min
        Crystal Methamphetamine, a             841 (b)(1 )(A)(viii)   $10,000,000 fme
        Schedule I controlled substance                               SR: At least 5 years to life
                                                                      supervised release
                                                                      $100 Special Assessment


        Possession with Intent to Distribute   21 usc§§               Life
        more than 500 grams of Crystal         841(a)(1) and          10 years man/min
        Methamphetamine, a Schedule I          (b)(1 )(A)(viii)       $10,000,000 fme
        controlled substance                                          SR: At least 5 years to life
                                                                      supervised release
                                                                      $100 Special Assessment
